Name: Commission Regulation (EEC) No 1308/77 of 17 June 1977 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: plant product;  consumption
 Date Published: nan

 18 . 6 . 77 Official Journal of the European Communities No L 150/31 COMMISSION REGULATION (EEC) No 1308/77 of 17 June 1977 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds whereas it is appropriate to reduce further this maximum erucic acid content ; whereas, therefore, the aforementioned provision of Regulation No 282/ 67/EEC should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1707/73 (2), and in particular Article 26 (3) thereof, Whereas in its opinion on colza oil the Scientific Committee for Food recommended that where this oil is used in food preference should be given to varieties of oil having a low erucic acid content ; Whereas, in order to encourage Community producers to use varieties of colza seed having a low erucic acid content when sowing their crops, Article 3 (2) of Regu ­ lation No 282/67/EEC on detailed rules for interven ­ tion for oil seeds (3 ), as last amended by Regulation (EEC) No 3091 /76 (4 ), limited intervention to colza and rape seed with a maximum erucic acid content of 15 % ; The first indent of Article 3 (2) of Regulation No 282/ 67/EEC is amended to read as follows : '  colza and rape seed with a maximum of 2 % impurities, of 9 % moisture and of which the oil has an erucic acid content, calculated on the total level of fatty acids in the fat compo ­ nent, of 10 % maximum'. Article 2 This Regulation shall enter into force on 1 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 175, 29 . 6 . 1973 , p . 5 . ( } ) OJ No 151 , 13 . 7 . 1967, p . 1 . H OJ No L 348 , 18 . 12 . 1976, p . 17 .